United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3951
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Paul Vigliotti

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                             Submitted: April 14, 2017
                               Filed: April 19, 2017
                                   [Unpublished]
                                  ____________

Before RILEY, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Paul Vigliotti directly appeals the sentence the district court1 imposed upon
revoking his supervised release. His revocation sentence is composed of a ten-month

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
prison term, plus a ten-year term of supervised release, with conditions. His counsel
has moved for leave to withdraw, and has filed a brief challenging Vigliotti’s
supervised-release term as unduly long. Vigliotti has filed a pro se brief challenging
two special conditions of supervised release, and also challenging the length of his
supervised-release term.

      After careful review of the record, we conclude that the district court did not
abuse its discretion in imposing Vigliotti’s revocation sentence, including the
challenged aspects of the supervised release. See United States v. Asalati, 615 F.3d
1001, 1006-07 (8th Cir. 2010) (standard of review for substantive reasonableness of
length of supervision); United States v. Simons, 614 F.3d 475, 478-79 (8th Cir. 2010)
(standard of review for imposition of special conditions of supervised release). We
affirm the judgment, and we grant counsel’s motion to withdraw.
                        ______________________________




                                         -2-